



COURT OF APPEAL FOR ONTARIO

CITATION:

Severnwoods Construction
    Inc. v. Aiello, 2012 ONCA 164

DATE: 20120315

DOCKET: C54150

Winkler C.J.O., Armstrong and LaForme JJ.A.

BETWEEN

Severnwoods Construction Inc.

Plaintiff (Respondent)

and

Frank Aiello and Kristen Maria Collins Aiello

Defendants (Appellants)

Claudio R. Aiello, for the appellants

David Winer, for the respondent

Heard and released orally: March 6, 2012

On appeal from the order of Justice Michael A. Penny of
    the Superior Court of Justice, dated July 29, 2011.

ENDORSEMENT

[1]

This is an appeal from the order of Justice Penny enforcing a 
    settlement made between the respondent general contractor and the appellants,
    who retained the general contractor in respect of substantial renovations done
    to their family home in Toronto.  The issue on this appeal is whether the
    settlement included amounts that may be owed by the appellants to a
    sub-contractor (known in the record as Ked) for millwork with whom the
    appellants dealt directly.

[2]

We are satisfied from a review of the relevant correspondence between
    the appellants and the sub-contractor, and a review of the relevant invoices
    submitted by the general contractor that the settlement does not include
    amounts that may be owing to the sub-contractor in regard to matters that were
    directly dealt with between the appellants and the sub-contractor.  It was not
    in the contemplation of either party that the settlement would include work
    carried out by Ked as a result of direct dealings between the appellants and
    Ked.

[3]

In our view, the motion judge was correct in enforcing the settlement. 
    The appeal is therefore dismissed.

[4]

The respondent is entitled to its costs fixed in the amount of $8,500
    inclusive of disbursements and all applicable taxes.

Winkler C.J.O.

Robert P. Armstrong J.A.

H.S. LaForme
    J.A.


